Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 23, 2022 has been entered.
The amendment of September 23, 2022 filed with the RCE submission has been received and entered. With the entry of the amendment, claim 2 is canceled and claims 1 and 3-20 are pending for examination.

Specification
The substitute specification filed February 10, 2021 is approved.

Claim Rejections - 35 USC § 112
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment of June 15, 2022 removing new matter.


Claim Objections
The objection to claims 10 and 13 of informalities is withdrawn due to the claim amendments of June 15, 2022 and September 23, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10, 15, 17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Legoux et al  (US 2013/0209745) in view of Verdier, et al “ On the topographic and energetic surface modifications induced by laser treatment of metallic substrates before plasma spraying” (hereinafter Verdier article) and Japan 07-57904B2 (hereinafter ‘904).
Claim 1: Legoux teaches a method for coating a surface of a component, comprising roughening the surface of the component by a laser to form crater shaped depressions without inclusions of undercut features (abstract, figure 5, 0057) and coating the roughened surface of the component by a thermal spraying process with kinetic energy  (note abstract, figure 5, 0046).
As to a polished surface before laser roughening, where the polishing includes smoothing the surface, Legoux notes using a metallic substrate (0074), and notes desire to control adhesion by using the laser to provide craters with uniform depth, and notes craters in rows and equally spaced, to give uniform adhesion characteristics across the prepared surface, as opposed to undesired random pits from grit blasting, for example, that give difficult to tailor adhesion characteristics and local non-uniformities (note 0047-0048).    
Verdier article discusses laser matter interaction effects for laser surface cleaning before thermal spraying (note page 4, column 1), where use of a pulsed laser for ablation is described (note pages 5-6), where various substrates are treated, including carbon steel, aluminum and titanium base (page 6), where it is described to polish the surfaces to different roughnesses before treating, where the described roughnesses are less than 1 micron (page 6, Table 6).  The article describes that the laser treatment, with higher energy density, will provide craters on the surface, where this can be the case especially on smooth surfaces, where for rough surfaces surface smoothing can occur (note section 4.2.2, 4.2.3), where it is generally taught that low energy density gives surface smoothing and high energy density roughening due to crater formation, and high energy density also leads to smoothing of rough surfaces (note pages 18, 20). 
‘904 further describes a roughening of a top coated surface of a component by a laser with the forming of depressions/recesses in the surface of the component from the irradiation of the laser (note page 4 of the translation, figures 1(a)-(c)).  It is further described that the surface of the roll to be laser treated is initially uneven and not uniform (note figure 1(a), pages 3-4 of the translation) and it is taught to polished and smoothed before the laser beam irradiation (note figure 1(b)) in order to uniformly irradiate the laser beam (note figure 1(c), and page 4 of the translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed range to modify Legoux to polish so as to provide smoothing of the surface before the laser treatment as suggested by Verdier article and ‘904 to provide a desirable surface for the crater formation, since Legoux indicates treating metallic surfaces and wants craters of uniform depth and spacing for uniform adhesion characteristics across the surface as opposed to undesired random roughness, and Verdier article indicates how metallic surfaces can be provided with a low surface roughness of less than 1 micron by polishing before laser treatment including crater formation that would be provided before thermal spraying, giving suggested roughness (note Table 6) to use before the laser roughening, and would allow uniform effect from the laser due to the flat surface without random roughness, and ‘904 shows how it is known to provide polishing with smoothing of the surface before treatment with a laser beam to form recesses in the surface so as to provide a smooth surface that allows a uniform irradiation of the laser beam, where since it is conventionally known to polish to smooth the surface before laser recess forming, at the least it would be understood that the Legoux surface would be predictably and acceptably initially provided with a degree of roughness beyond that desired before laser treatment and then polished with smoothing to provide a desirably flat surface for the laser crater formation.
Claim 3: Legoux provides that the surface to be coated is repeatedly exposed by laser in pulses at predetermined locations to form the crater shaped depressions at the predetermined locations (note figures 3, 4, and 0033, 0052, 0049-0051).
Claim 4: as to the time intervals as claimed, when using Verdier article as discussed for claim 1 above, Verdier article also discusses pulsed laser use as noted above, and discusses the laser ablation removal of material as resulting from the combination of melting, vaporization and the rapid expansion of the plasma and corresponding shock waves, with the duration not exceeding 10-13 to 10-10 second and key parameters include pulse duration, beam energy and absorptivity (note page 5, column 2), and it is noted that there is a controllable pulse duration and adjustable frequency in the example laser treatment (page 6, column 1), and crater formation can be explained as heating up the first layers of the substrate, where laser light absorption by the matter leads to conversion of the light in heat via thermalization process, with a rapid increase in surface temperature, melting of the surface and vaporization are achieved, and removal of matter can be explained as a consequent of transient melting, and it is noted that rapid quenching of the liquid area makes asperities move away from the target (note page 19).  Therefore, it further would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article and ‘904 to provide control of the pulse duration as part of controlling the laser removal of material and crater formation giving a melting and rapid quenching (so resolidification) as part of the crater formation as suggested by Verdier article as a desirable control feature for laser ablation/crater formation that is a result effective variable, and such pulse duration control (including time between pulses) will give a desirable melting and resoldification as part of crater formation. 
Claim 5, 15: As to the exposure 3-25 times with the light of the laser (claim 5), or not more than 25 times (claim 15), the pulse is considered as providing laser beam/light to the surface, and Legoux indicated that the surface can be treated multiple times with the pulses to create the crater (0052) and  furthermore that the number of pulses is a result effective parameter for laser depth (0032-0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article and ‘904 to optimize the amount of pulses to provide the desired depth. giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10: Legoux provides that the coating can be by cold spraying  (0046).
Claim 17:  As to the roughening including impinging the surface with a laser beam of the laser at a right angle to the surface, Legoux shows the openings in the craters at right angles to the substrate surface (figure 3), and the Examiner takes Official Notice that laser formed openings would be conventionally formed at the same angle to the surface as the laser beam provided form the laser (as applicant has not traversed this position from the Office Action of August 25, 2021, it is understood to be agreed to).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article and ‘904 to form the craters by impinging a laser beam of the laser as a right angle to the substrate surface with an expectation of predictably acceptable results since this would be a conventional way to form the craters with openings at right angles to the substrate as shown by Legoux.
Claim 19: Legoux provides that the predetermined patterns can form a repeating pattern on the surface of the component (figures 3, 4, 0049-0051).

Claims 6-8, 11, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Legoux in view of Verdier article and ‘904 as applied to claims 1-5, 10, 15, 17 and 19 above, and further in view of DE 102007023418 (hereinafter ‘418).
**** Note that a copy of ‘418 (in German) was provided with the IDS of February 10, 2021.  A machine translation that is used in the present rejection was provided with the August 25, 2021 Office Action. ****
Claims 6-8, 16:   As to the depth of the crater shaped depressions of 10-60 microns or not more than 60 microns (claim 6, 16), the diameter at an upper edge about equal to the depth of the depression (claim 7) and the depressions having a diameter of 30-50 microns at the upper edge and a depth of 30-50 microns (claim 8), Legoux indicates that crater depth and size are parameters to be adjusted (0032-0034), where it is noted that craters should be large enough compared to splat size to provide sufficient anchoring for the incoming particles and small enough to lower the odds of having incoming particle depositing in a relatively flat area (note 0056-0057).   ‘418 teaches a method for coating a surface of a component, comprising roughening the surface of the component by a laser forming crater shaped depression (forming pits, hollows, for example) and coating the roughened surface of the component by a thermal spraying process with kinetic energy (note figures 1-4, 0011, 0005, 0036, 0044). As to the depth of the depressions, ‘418 would indicate that the use of the multiple pulses can increase the depth of the depressions (0028, 0048, 0044).  ‘418 also indicates the depression (structure) length/depth can be 20-300 microns, overlapping the range claimed (0041). The laser formed crater shaped depressions of ‘418 can also have a diameter of the upper edge corresponding to about the depth of the depression or at least the diameter can have a relationship to this (note figure 3, 0048, as to the aspect ratio, and also note figure 1, and the relationships of 0044, and note 0032). ‘418 provides the depressions can have a diameter of 10-150 microns and depth of 20-300 microns (0041, 0032), overlapping the claimed range of each desired for claim 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article and ‘904 to also optimize the depth and diameter at the upper edge of the crater shaped depressions as suggested by Legoux and use depths and diameters from ranges as suggested by ‘418 with an expectation of providing a desirable surface to apply the thermal spray coating, since Legoux indicates parameters to be controlled and that affect the results are crater size and depth, noting how the craters need to be a controlled size, and ‘418 notes known depths and sizes (diameters) to use for laser craters to be thermal sprayed include range of diameters of 10-150 microns and depth of 20-300 microns as discussed above, and therefore would indicate known ranges of depths and diameters to optimize in the field, and such optimization would give a depth in the range of claim 6, claim 16 and claim 8, and also a diameter as in claim 8, and both together would also give a diameter that is about equal to the depth of the depression as in claim 7.  While ‘418 describes undercuts, it still shows conventional depths and diameters to use in the field, and Legoux would indicate even without undercuts, the depth and size are result effective parameters. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11: the depth of the depressions would be suggested to be in the 20-60 micron range as discussed for claim 8 above (with the 30-50 microns).  Furthermore, as to forming a circular diameter, this would be suggested by Legoux (note figure 3, note 302, 303, for example, 0049).  ‘418 also shows circular spots (figure 4).
Claim 14: the depth of the depressions would be suggested to be not more than 60 microns as discussed for claim 6 above.  Furthermore, as to forming a circular diameter, this would be suggested by Legoux (note figure 3, note 302, 303, for example, 0049).  ‘418 also shows circular spots (figure 4).
Claim 20: as to the depth that does not deviate more the 20 percent from the diameter, this would be suggested as discussed for claims 7-8 above, where the diameter would be about equal the depth. Furthermore, as to forming a circular diameter, this would be suggested by Legoux (note figure 3, note 302, 303, for example, 0049).  ‘418 also shows circular spots (figure 4).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Legoux in view of Verdier article, ‘904 and ‘418 as applied to claims 6-8, 11, 14, 16 and 20 above, and further in view of Lamraoui, et al “ Laser surface texturing (LST) treatment before thermal spraying: A new process to improve the substrate-coating adherence” (hereinafter Lamraoui article).
Claims 12, 13: as to the upper edge of the crater shaped depression protruding with respect to adjacent polished areas of the coated surface (claims 12, 13), where the protruding is as at least 10 microns (claim 13), Verdier article and ‘904 would suggest the polished surface as discussed for claims 1, 4 above.  The features of claim 11 would be suggested by Legoux in view of Verdier article, ‘904 and ‘418 as discussed in the rejection of claim 11 above. Further as to the protrusion as claimed, Lamraoui article discusses treating a metal (aluminum) substrate with a pulsed laser to texture surface (providing craters/holes) before thermal spraying (plasma spraying) (abstract, page S165, figures 1, 2), where it is discussed that the holes/craters are provided at the upper edge with protruding material (accumulation of matter), which can be considered as providing a bead like manner depending on the spacing between holes/craters (note figures 1, 2, 4, page S166), which is likely to influence the adhesion of the coating (page S166).  As shown by figure 2, if substrate surface is at zero microns on the axis, then all holes have accumulation above 10 microns, and if surface is considered to be a 20 microns on the axis, then at hole shown at 0.6 to 0.65 mm, it is possible to have accumulation beads above 10 microns thick.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article, ‘904 and ‘418 to have an a upper edge of each crater shaped depression to protrude with respect to an adjacent polished area of the surface as suggested by Lamraoui article with an expectation of providing a desirable surface for adhesion as Legoux provides the crater shaped depressions for adherence of thermal spray coating, Verdier article further indicates to have a polished surface between craters (before laser treating, polishing base surface), ‘904 notes polishing and smoothing before laser treating to form recesses, and Lamraoui article indicates that when providing crater shaped depressions/holes for adherence of thermal spray coating, it is known to provide an upper edge of each crater shaped depression protruding, and further more as to the height of the protruding more than 10 microns from the surface, Lamraoui article shows this is a possible height to achieve, and that this is likely to affect the adhesion of the coating, and thus would be a result effective variable that would be suggested to optimize, and from such optimization, one would provide protrusions of such a height for each crater shaped depression.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Legoux in view of Verdier article and ‘904 as applied to claims 1-5, 10, 15, 17 and 19 above, and further in view of David et al  (US 2011/0097504).
Claims 9, 18: As to providing the component in a gas atmosphere of argon or nitrogen gas, for example, during coating (note claim 9) and the gas heated from 500 to 1200 degrees C (claim 18), Legoux would provide the coating by cold spraying as discussed for claim 10 above.  David further discusses how cold spraying can be provided by accelerating a gas such as argon or nitrogen, heated to a temperature of 100 to 700 degrees C, to supersonic velocities in a de Laval nozzle and then the powder of material to be sprayed is introduced into the higher pressure part of the nozzle and is sprayed onto the surface of the part to be coated (0039), and it is further described how such spraying can be provided in a spray booth (0072-0074), and therefore it is understood that with the use of the gas of argon/nitrogen spraying to the substrate, and the use of a spray booth, that the component would be in a gas atmosphere of argon or nitrogen gas (either partially, with the argon/nitrogen at least from the spraying, or entirely as the only gas necessary to provide to the nozzle and spray booth, with an expectation of predictably acceptable results).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux  in view of Verdier article and ‘904 to provide that the component is located in a gas atmosphere of argon or nitrogen during the coating as suggested by David with an expectation of providing a predictably acceptable cold spraying, since Legoux would indicate providing the coating by cold spraying as discussed for claim 10 above, and David would suggest that when providing cold spraying it would be conventional to provide the component to be coated located in an atmosphere of argon or nitrogen as discussed above. Furthermore, as to the temperature that the gas is heated to, David suggests heated to an overlapping temperature of 100 to 700 degrees C to that claimed, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allen (US 2011/0192024) also discloses a laser roughening treatment causing craters before applying a coating by thermal spraying (note figures 2, 3, 0019).
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered. 
(A) Please note the adjustment to the rejections due to the amendments to the claims and the new reference to Japan 07—57904B2.
 (B) As to the 35 USC 103 rejections using Legoux as the primary reference, it is argued that neither Legoux or Verdier article teaches smoothing a surface prior to roughening, where Leogox provides a two phase process with cleaning and a roughening phase to improve adhesion, where Legoux would teach that a skilled artisan would want the surface to be rough to create anchor points for thermal spray, and it is also noted that in regard to cleaning, it states that a laser is used to burn the impurities but does not modify the morphology (roughness) of the surface, so the roughness of the surface would be intentionally not changed by the cleaning process, so not smoothed/polished or roughened so as to maintain desired roughness for thermal spray adhesion, and thus would explicitly teach away from smoothing or polishing the surface to improve adhesion with the thermal spray.  It is also argued that Verdier would not suggest to smooth or polish before roughening, because it only uses polished surfaces to have samples for laser irradiation testing, and notes using a laser will lead to smoothing and formation of craters similar to other methods, and no mention of the polished state of the substrates having an effect on adhesion, and Verdier also indicates strong adherence is achieved by mechanical anchoring, achieved by surface roughening, which again would not suggest smoothing.
The Examiner has reviewed these arguments, however, the new rejection are maintained. Note the additional reference to ‘904. Legoux describes that surfaces can be grit blasted  (so roughened) before coating, but that this gives random pit roughness making it difficult to tailor adhesion characteristics, and to control adhesion and reduce waste a laser can be used to modify the surface with crater formation giving uniform depth of craters, and uniform adhesion characteristics (note 0047-0048). In other words, random roughness is not desirable, rather the controlled roughness specifically from crater formation is desirable, where the laser treatment can be used to form uniform depth of craters with uniform spacing to give uniform adhesion characteristics (note 0048). The laser treatment is therefore specifically the treatment desired for roughening.  Verdier article would show how it is known that one can polish before forming laser craters, where by forming a smooth surface there would not be non-uniform roughness over the surface, but simply the uniform crater formation, and as well, Verdier article would indicate crater formation on smooth surfaces, showing desirable smooth surface before crater formation, and be expected to increase adhesion by helping give the desired uniform treatment of Legoux.  Furthermore, the new reference to ‘904 discloses specifically that it is known to smooth a surface by polishing before laser treatment to provide recesses in the surface, with the benefit of providing allowing to uniformly laser irradiate the surface, which would correspond to the desire of Legoux to give uniform depth of crater formation with uniform spacing to give uniform adhesion characteristics.  Therefore, as discussed in the rejection above, it would have been obvious to polish the surface with smoothing before forming the laser craters from the combination of references.  As to Legoux providing that the roughening step (the laser treatment) is to modify the surface morphology to create anchoring points, these anchoring points would be specifically from the laser treatment which acts to roughen the surface.  The discussion in Legoux as to the problems with random roughness and depth would indicate why surface roughness from other than the laser would not be desirable. As to the cleaning of Legoux not changing the surface roughness, Legoux provides that cleaning with the laser can be done without modifying the surface (so is not the laser roughening later provided) (0059), and as well, cleaning can be done by other means (note 0060).  There is no requirement from this cleaning that other smoothing/polishing is prevented, because Legoux provides a detailed reasoning as to why random other roughness is undesirable instead of the uniform depth and spacing from the laser to provide uniform adhesion characteristics (note 0046-0047).  Legoux would not teach away from providing a polishing and smoothing before laser treatment.  ‘904 even gives benefits from polishing/smoothing as to laser use as well as discussed in the rejection.   As to Verdier article not indicating the polishing having an affect on adhesion, Legoux is the one that desires uniform depth, etc. that would suggest the even surface, and Verdier article indicates how this can be provided.  ‘904, again, further indicates why a polished and smoothed surface is desirable when providing laser treatment to form recesses in a surface.  Therefore, the rejections above are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718